ZIONS BANCORPORATION January 27, 2012 Dear Ms. Hunsaker: We have received your comment letter dated January 26, 2012 related to the December 31, 2010 Fiscal Year-End Form 10-K filed March 1, 2011 and the September 30, 2011 Fiscal Quarter-End Form 10-Q filed November 9, 2011, for Zions Bancorporation (File No. 001-12307). As acknowledged today with Lindsay McCord, we expect to provide our response no later than February 14, 2012. By: /s/ Alexander J. Hume Name: Alexander J. Hume Title: Senior Vice President and Corporate Controller
